Curia, per O’Neall, J.
In this case, we think tbe discharge of the prisoner, under the prison bounds’ Act concludes the question now attempted to be made. The case of Hibler vs. Hammond, 2 Strob. 105, which ruled, that the discharge of a prisoner under the insolvent debtors’ Act is a bar to the action, on the prison bounds’ bond, is decisive of this. • • '
For the discharge of the Commissioner of Special Bail within his jurisdiction is as much res judicata as a discharge by the Court under the insolvent debtors’ Act. Neither can be questioned while unreversed.
This decision concludes the plaintiff’s rights, and it will be useless to further litigate the matter.
It is therefore ordered that the verdict be set aside and a non-suit granted.
Wardlaw, WhitNer, Glover AND MuNro, JJ., concurred.

Motion granted.